DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-14, 16, 18-22 are allowed.
Regarding claim 1, the closest prior art is US 7,654,509 and DE 10 2007 054 673. ‘509 teaches a nozzle comprising a body, valve stem, and bias device, and where the nozzle operates based on the fluid pressure. ‘673 teaches a nozzle wherein with the first fluid pressure the valve stem is closed and the second valve head is continuously open and wherein with the second fluid pressure the first valve stem is open and the second valve head is continuously open. The modification of ‘509 with ‘673 would not have been obvious because ‘509 teaches away from the combination. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-3, 5, and 7-11 depend upon claim 1.
Claim 12 contains similarly allowable limitation to claim 1.
Claims 13-14, 16, and 18-22 depend upon claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776